
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.25



OVERLAND STORAGE, INC.

2001 SUPPLEMENTAL STOCK OPTION PLAN

NOTICE OF STOCK OPTION GRANT


Optionee's Name and Address:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

        You have been granted an option (an "Option") to purchase shares of the
Company's Common Stock, subject to the terms and conditions of this Notice of
Stock Option Grant (this "Notice"), the Overland Storage, Inc. 2001 Supplemental
Stock Option Plan, as may be amended from time to time (the "Plan") and the
Stock Option Agreement (the "Option Agreement") attached as Exhibit A hereto. If
this is Optionee's first stock option under the Plan, a copy of the Plan is
attached hereto as Exhibit B. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in the Plan.

Date of Grant:          

--------------------------------------------------------------------------------


Exercise Price per Share:
 
$
       

--------------------------------------------------------------------------------


Total Number of Shares
Subject to this Option:
 
 
     

--------------------------------------------------------------------------------


Type of Option:
 
Non-Statutory Stock Option
Expiration Date:
 
 
     

--------------------------------------------------------------------------------


Post-Termination Exercise Period:
 
Thirty (30) Days

Vesting Schedule:

        Subject to Optionee remaining in Service to the Company and other
limitations set forth in this Notice, the Plan and the Option Agreement, this
Option may be exercised, in whole or in part, in accordance with the following
schedule:

In equal monthly installments over a period of thirty-six (36) months,
commencing one month after the Date of Grant.

        IN WITNESS WHEREOF, the Company and Optionee have executed this Notice
and agree that this Option is to be governed by the terms and conditions of this
Notice, the Plan and the Option Agreement.

    Overland Storage, Inc.,
a California corporation
 
 
By:
       

--------------------------------------------------------------------------------

Vernon A. LoForti
Vice President & Chief Financial Officer

        OPTIONEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS OPTION
SHALL VEST, IF AT ALL, ONLY DURING THE PERIOD OF OPTIONEE'S SERVICE TO THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES

--------------------------------------------------------------------------------


AND AGREES THAT NOTHING IN THIS NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL
CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
OPTIONEE'S SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE'S RIGHT OR
THE RIGHT OF OPTIONEE'S EMPLOYER TO TERMINATE OPTIONEE'S SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. OPTIONEE ACKNOWLEDGES THAT UNLESS
OPTIONEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
OPTIONEE'S STATUS IS AT WILL.

        Optionee acknowledges receipt of a copy of the Plan and the Option
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all of the terms
and provisions hereof and thereof. Optionee has reviewed this Notice, the Plan
and the Option Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Notice, and fully understands all
provisions of this Notice, the Plan and the Option Agreement. Optionee hereby
agrees that all disputes arising out of or relating to this Notice, the Plan and
the Option Agreement shall be resolved in accordance with Section 13 of the
Option Agreement. Optionee further agrees to notify the Company upon any change
in the residence address indicated in this Notice.

Dated:     Signed:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

        Optionee's signature
 
 
 
Printed name:
         

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

EXHIBIT A

OVERLAND STORAGE, INC.

2001 SUPPLEMENTAL STOCK OPTION PLAN

STOCK OPTION AGREEMENT

        1.    Grant of Option.    Overland Storage, Inc., a California
corporation (the "Company"), hereby grants to the Optionee (the "Optionee")
named in this Notice of Stock Option Grant (the "Notice"), an option (the
"Option") to purchase the total number of shares of Common Stock subject to this
Option as set forth in this Notice, at the exercise price per share set forth in
this Notice (the "Exercise Price") subject to the terms and provisions of this
Notice, this Stock Option Agreement (the "Option Agreement") and the Company's
2001 Supplemental Stock Option Plan, as may be amended from time to time (the
"Plan"), which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

        This Option is a Non-Statutory Option which is not intended to satisfy
the requirements of Section 422 of the Code.

        2.    Exercise of Option.    

        (a)    Right to Exercise.    This Option shall be exercisable during its
term in accordance with the vesting schedule set out in this Notice and with the
applicable provisions of the Plan and this Option Agreement. This Option shall
be subject to the provisions of Article Two, Section II, of the Plan relating to
the exercisability or termination of this Option in the event of a Corporate
Transaction. The Optionee shall be subject to reasonable limitations on the
number of requested exercises during any monthly or weekly period as determined
by the Plan Administrator. In no event shall the Company issue fractional shares
of Common Stock.

        (b)    Method of Exercise.    This Option shall be exercisable only by
delivery of an Exercise Notice (attached as Appendix A) which shall state the
election to exercise this Option, the whole number of shares of Common Stock in
respect of which this Option is being exercised, such other representations and
agreements as to the holder's investment intent with respect to such Common
Stock and such other provisions as may be required by the Plan Administrator.
The Exercise Notice shall be signed by Optionee and shall be delivered in
person, by certified mail, or by such other method as determined from time to
time by the Plan Administrator to the Company, accompanied by payment of the
Exercise Price. This Option shall be deemed to be exercised upon receipt by the
Company of such written notice accompanied by the Exercise Price, which, to the
extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in
Section 3(d),  below.

        (c)    Taxes.    No shares of Common Stock will be delivered to Optionee
or other person pursuant to the exercise of this Option until Optionee or other
person has made arrangements acceptable to the Plan Administrator for the
satisfaction of applicable income tax, employment tax, and social security tax
withholding obligations, including, without limitation, obligations incident to
the receipt of the Common Stock. Upon exercise of this Option, the Company or
Optionee's employer may offset or withhold (from any amount owed by the Company
or Optionee's employer to Optionee) or collect from Optionee or other person an
amount sufficient to satisfy such tax obligations and/or the employer's
withholding obligations.

        3.    Method of Payment.    Payment of the Exercise Price shall be by
any of the following, or a combination thereof, at the election of Optionee;
provided, however, that such exercise method does not then violate any
applicable law:

        a.    check or money order made payable to the Company,

3

--------------------------------------------------------------------------------

        b.    shares of Common Stock held for the requisite period necessary to
avoid a charge to the Company's earnings for financial reporting purposes and
valued at Fair Market Value on the Exercise Date,

        c.    a combination of such Common Stock and check or money order made
payable to the Company, or

        d.    full payment effected through a broker-dealer sale and remittance
procedure pursuant to which the optionee (a) shall concurrently provide
irrevocable written instructions to a designated brokerage firm to effect the
immediate sale of the purchased shares and remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
foreign, federal state and local income and employment taxes required to be
withheld by the Company by reason of such purchase and (b) shall provide written
directives to the Company to deliver the purchased shares directly to such
brokerage firm in order to complete the sale transaction.

        4.    Restrictions on Exercise.    This Option may not be exercised if
the issuance of the Common Stock subject to this Option upon such exercise would
constitute a violation of any Applicable Laws.

        5.    Termination or Change of Service.    In the event Optionee's
Service terminates, Optionee may, to the extent otherwise so entitled at the
date of such termination (the "Termination Date"), exercise this Option during
the Post-Termination Exercise Period set forth in this Notice; provided,
however, in the event Optionee's Service terminates during a trading blackout
period as outlined in the Company's Insider Trading Policy, the Post-Termination
Exercise Period will commence immediately after the trading blackout period has
ended. In the event of termination of the Optionee's Service for Misconduct,
Optionee's right to exercise this Option shall, except as otherwise determined
by the Plan Administrator, terminate on the Termination Date. In no event shall
this Option be exercised later than the Expiration Date set forth in this
Notice. In the event of Optionee's change in status from Employee or Consultant
to any other status of Employee or Consultant, this Option shall remain in
effect and, except to the extent otherwise determined by the Plan Administrator,
continue to vest. Except as provided in Sections 6 and 7 below, to the extent
that Optionee is not entitled to exercise this Option on the Termination Date,
or if Optionee does not exercise this Option within the Post-Termination
Exercise Period, this Option shall terminate.

        6.    Disability of Optionee.    In the event Optionee's Service
terminates as a result of his or her Disability, Optionee may, but only within
twelve (12) months from the Termination Date (and in no event later than the
Expiration Date), exercise this Option to the extent he or she was otherwise
entitled to exercise it on the Termination Date. To the extent that Optionee is
not entitled to exercise this Option on the Termination Date, or if Optionee
does not exercise this Option to the extent so entitled within the time
specified herein, this Option shall terminate.

        7.    Death of Optionee.    In the event of the termination of
Optionee's Service as a result of his or her death, or in the event of
Optionee's death during the Post-Termination Exercise Period or during the
twelve (12) month period following Optionee's termination of Service as a result
of his or her Disability, Optionee's estate, or a person who acquired the right
to exercise this Option by bequest or inheritance, may exercise this Option, but
only to the extent Optionee could exercise this Option at the date of
termination, within twelve (12) months from the date of death (but in no event
later than the Expiration Date). To the extent that Optionee is not entitled to
exercise this Option on the date of death, or if this Option is not exercised to
the extent so entitled within the time specified herein, this Option shall
terminate.

        8.    Transferability of Option.    This Option may only be transferred
(1) during the Optionee's lifetime by gift or pursuant to a domestic relations
order to members of the Optionee's Immediate Family, to the extent and in the
manner determined by the Plan Administrator, or (2) following the

4

--------------------------------------------------------------------------------


Optionee's death to any person by will and by the laws of descent and
distribution. The terms of this Option shall be binding upon the executors,
administrators, heirs, permitted successors and transferees of Optionee.

        9.    Term of Option.    This Option may be exercised no later than the
Expiration Date set forth in this Notice or such earlier date as otherwise
provided herein.

        10.    Tax Consequences.    Set forth below is a brief summary as of the
date of this Option Agreement of some of the federal tax consequences of
exercise of this Non-Statutory Option and disposition of the shares of Common
Stock received upon exercise. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES OF COMMON
STOCK.

        (a)    Exercise of Option.    Upon exercise of this Option, Optionee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the Fair Market Value of the
Common Stock on the date of exercise over the Exercise Price. If Optionee is an
Employee or a former Employee, the Company will be required to withhold from
Optionee's compensation or collect from Optionee and pay to the applicable
taxing authorities an amount in cash equal to a percentage of this compensation
income at the time of exercise, and may refuse to honor the exercise and refuse
to deliver shares if such withholding amounts are not delivered at the time of
exercise.

        (b)    Disposition of Common Stock.    If the shares of Common Stock
acquired upon exercise of a Non-Statutory Option are held for more than one
year, any gain realized on disposition of the shares will be treated as
long-term capital gain for federal income tax purposes and subject to tax at a
maximum rate of 20%.

        11.    Entire Agreement: Governing Law.    This Notice, the Plan and
this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof, and may not be modified adversely to Optionee's interest
except by means of a writing signed by the Company and Optionee. Nothing in this
Notice, the Plan and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties. This Notice, the Plan and this Option Agreement are to be construed
in accordance with and governed by the internal laws of the State of California
(as permitted by Section 1646.5 of the California Civil Code, or any similar
successor provision) without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of this Notice, the Plan or this Option Agreement be determined by
a court of law to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

        12.    Headings.    The captions used in this Notice and this Option
Agreement are inserted for convenience and shall not be deemed a part of this
Option for construction or interpretation.

        13.    Dispute Resolution.    The provisions of this Section 13 shall be
the exclusive means of resolving disputes arising out of or relating to this
Notice, the Plan and this Option Agreement. The Company, Optionee, and
Optionee's permitted assignees pursuant to Section 8 (the "parties") shall
attempt in good faith to resolve any disputes arising out of or relating to this
Notice, the Plan and this Option Agreement by negotiation between individuals
who have authority to settle the controversy. Negotiations shall be commenced by
either party by notice of a written statement of the party's position and the
name and title of the individual who will represent the party. Within thirty
(30) days of the written notification, the parties shall meet at a mutually
acceptable time and place, and

5

--------------------------------------------------------------------------------


thereafter as often as they reasonably deem necessary, to resolve the dispute.
If the dispute has not been resolved by negotiation, the parties agree that any
suit, action, or proceeding arising out of or relating to this Notice, the Plan
or this Option Agreement shall be brought in the United States District Court
for the Southern District of California (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a California state court in the
County of San Diego) and that the parties shall submit to the jurisdiction of
such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

        14.    Notices.    Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
upon deposit in the United States mail by certified mail (if the parties are
within the United States) or upon deposit for delivery by an internationally
recognized express mail courier service (for international delivery of notice),
with postage and fees prepaid, addressed to the other party at its address as
shown in this Notice or to such other address as either party may designate in
writing from time to time to the other party.

6

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.25



OVERLAND STORAGE, INC. 2001 SUPPLEMENTAL STOCK OPTION PLAN NOTICE OF STOCK
OPTION GRANT
OVERLAND STORAGE, INC. 2001 SUPPLEMENTAL STOCK OPTION PLAN STOCK OPTION
AGREEMENT
